In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
JULIE COCHRAN, as daughter and *                     No. 13-477V
heir to JOHN JAMES BIEBER,     *                     Special Master Christian J. Moran
deceased,                      *
                               *
                Petitioner,    *                     Filed: September 19, 2014
                               *
v.                             *                     Stipulation; Trivalent influenza
                               *                     (“flu”) vaccine; progressive
SECRETARY OF HEALTH            *                     multifocal motor neuropathy; death.
AND HUMAN SERVICES,            *
                               *
                Respondent.    *
*********************

Michael G. McLaren., Black McLaren et al., Memphis, TN, for Petitioner;
Voris E. Johnson, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On September 17, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Julie Cochran on July 17, 2013, on behalf of
John James Bieber (“Mr. Bieber”). In her petition, Ms. Cochran alleges that the
trivalent influenza (“flu”) vaccine, which is contained in the Vaccine Injury Table
(the “Table”), 42 C.F.R. §100.3(a), and which Mr. Bieber received on or about
October 9, 2012, caused him to suffer a progressive multifocal motor neuropathy
resulting in death. Petitioner further alleges that Mr. Bieber’s death was the
sequela of his alleged vaccine-related injury. Petitioner represents that there has
been no prior award or settlement of a civil action for damages by Mr. Bieber or on
his behalf as a result of Mr. Bieber’s injury or his death.




       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Respondent denies that Mr. Bieber suffered a progressive multifocal motor
neuropathy or any other injury as the result of his October 9, 2012, flu vaccination.
Respondent further denies that Mr. Bieber’s death was vaccine-related.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $345,000.00 in the form of a check payable to petitioner,
        Julie Cochran, as legal representative of the estate of John James
        Bieber, deceased. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-477V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                             s/ Christian J. Moran
                                             Christian J. Moran
                                             Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
Case 1:13-vv-00477-UNJ Document 32 Filed 09/17/14 Page 1 of 5
Case 1:13-vv-00477-UNJ Document 32 Filed 09/17/14 Page 2 of 5
Case 1:13-vv-00477-UNJ Document 32 Filed 09/17/14 Page 3 of 5
Case 1:13-vv-00477-UNJ Document 32 Filed 09/17/14 Page 4 of 5
Case 1:13-vv-00477-UNJ Document 32 Filed 09/17/14 Page 5 of 5